ITEMID: 001-61361
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF GIDEL v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 4. The applicant, Mr Józef Gidel, is a Polish national, who was born in 1959 and lives in Kraków, Poland.
5. The applicant runs a car repair shop in Kraków. On 11 March 1993 he sued a certain I.K. and the State Treasury before the Kraków District Court (Sąd Rejonowy), seeking payment for the repair of I.K’s car. On 27 August 1993 the statement of claim was served on I.K who, at that time, lived in Germany.
6. The first hearing was set down for 21 December 1993 but was later adjourned because the presiding judge was ill. The court held hearings on 26 April, 26 August, 4 November 1994 and on 21 March 1995.
7. Subsequently, the defendant challenged the impartiality of all the judges of the Kraków District Court. On 8 November 1995 the Kraków Regional Court (Sąd Wojewódzki) dismissed his challenge, finding that it lacked any basis and that the relevant statutory requirements for the disqualification of the judges were not satisfied. His further appeal was dismissed by the Kraków Court of Appeal (Sąd Apelacyjny) on 30 January 1996.
8. On 23 October, 1 December 1995 and on 13 May 1996 the applicant sent letters to the court asking for a hearing date to be fixed as soon as possible.
9. On 30 August 1996 the court ordered an expert to prepare a report. However, the expert failed to comply with the court’s order. On 21 October 1996 the court ordered yet another expert to prepare a report within one month. It was submitted to the court on 17 December 1996.
10. On 28 March 1997 the applicant again asked the court to fix a date for a hearing.
11. On 12 December 1997 the court held a hearing.
12. At the hearing held on 3 April 1998 the court ordered that the claim against the State Treasury be examined separately. The next hearing, scheduled for 12 May 1998, was cancelled as there was no courtroom available.
13. On 1 April 1998 I.K. challenged the impartiality of the presiding judge. On 1 June 1998 a panel of three judges, sitting as the Kraków District Court, dismissed the defendant’s challenge, ruling that it was totally unsubstantiated. The court also imposed a fine on him, holding that the challenge had been made in bad faith. His further appeal was dismissed by the Kraków Regional Court on 10 February 1999.
14. On 26 June 1998 the Kraków District Court gave an interlocutory judgment. It dismissed the applicant’s claim against the State Treasury on the ground that its liability had not been established.
15. Meanwhile, the defendant had informed the trial court that he had moved to Poland. This resulted in Kraków-Śródmieście District Court no longer having territorial jurisdiction over the case. On an unknown date the applicant was asked to indicate in which court he wished to pursue his claim: Kraków-Podgórze District Court or Kraków-Nowa Huta District Court. The applicant failed to do so. On 12 July 2000, of the court’s own motion, the case was referred to the Kraków-Podgórze District Court.
16. On 16 October 2000 the applicant sent a letter to the President of the Kraków Regional Court. He complained about the slow conduct of the proceedings. On 17 November 2000, in reply to his complaints, the President observed that the proceedings were indeed lengthy and gave his assurance that he would supervise their conduct.
17. At the hearing held on 9 February 2001 the Kraków District Court gave judgment. On 27 April 2001 the applicant appealed. On 15 October 2001 the Kraków District Court rejected the appeal, as the applicant had failed to pay the required court fee within the statutory time-limit. On 30 January 2002 the Kraków Regional Court quashed this decision and allowed the applicant’s appeal of 27 April 2001.
18. The proceedings are pending before the Kraków Regional Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
